
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.9


PRECISION CASTPARTS CORP.
1998 EMPLOYEE STOCK PURCHASE PLAN
AS AMENDED AUGUST 13, 2003


        1.    Purpose of the Plan.    Precision Castparts Corp. (the "Company")
believes that ownership of shares of its common stock by its employees, and by
the employees of its subsidiaries, is desirable as an incentive to better
performance and improvement of profits, and as a means by which employees may
share in the Company's growth and success. The purpose of the Precision
Castparts Corp. 1998 Employee Stock Purchase Plan (the "Plan") is to provide a
convenient means for employees of the Company and its subsidiaries to purchase
the Company's stock.

        2.    Shares Reserved for the Plan.    There are 4,000,000 shares of the
Company's authorized but unissued Common Stock (the "Common Stock"), reserved
for the Plan. The number of shares reserved is subject to adjustment in the
event of stock dividends, stock splits, combinations of shares,
recapitalizations or other changes in the outstanding Common Stock. The
determination of whether an adjustment shall be made and the manner of any
adjustment shall be made by the Board of Directors of the Company (the "Board of
Directors") without any further approval from the shareholders, which
determination shall be conclusive.

        3.    Administration of the Plan.    The Plan shall be administered by
the Employee Stock Purchase Plan Committee (the "Committee"), which shall
consist of three or more employees appointed by the Board of Directors. The
Board of Directors may at any time remove any member of the Committee, with or
without cause, fill vacancies and appoint new members of Committee. The
Committee shall have authority to promulgate rules and regulations for the
operation of the Plan, to adopt forms for use in connection with the Plan, to
decide any question of interpretation of the Plan or rights arising under the
Plan and generally to supervise the administration of the Plan. The Committee
may consult with counsel for the Company on any matter arising under the Plan.
All determinations and decisions of the Committee shall be conclusive. No member
of the Committee shall receive any compensation for serving as a member of the
Committee.

        4.    Eligible Employees.    Except as provided below, all full-time
employees of the Company and all full-time employees of any domestic or foreign
subsidiary corporation of the Company that is designated by the Board of
Directors as a participant in the Plan (a "Participating Subsidiary") are
eligible to participate in the Plan. Any employee who, after receiving an option
pursuant to the Plan, would own or be deemed under section 425(d) of the
Internal Revenue Code of 1986, as amended (IRC) to own stock (including stock
that may be purchased under any outstanding options) possessing five percent or
more of the total combined voting power or value of all classes of stock of the
Company or, if applicable, its parent or subsidiaries, shall be ineligible to
participate in the Plan. A full-time employee is one who is an employee of the
Company or of any Participating Subsidiary on the date an option is granted
pursuant to the Plan, excluding, however, any employee whose customary
employment is fewer than 20 hours per week or whose customary employment is for
not more than five months per calendar year or who is a collective bargaining
unit employee whose collective bargaining unit has rejected participation in the
Plan on behalf of employees in that unit. Such rejection shall be effective
until revoked by written notice to the Company. An employee shall be treated as
employed continuously for all purposes of the Plan during any period not
exceeding 90 days during which he or she is on sick, military or other bona fide
leave of absence, including layoff.

        5.    Participation in the Plan.    As of a specific date during the
first month of each calendar year, the Board of Directors may make an option
grant under the Plan to all, but not fewer than all, eligible employees. The
specific grant date selected by the Board of Directors is referred to as the
Offer Date. Shares subject to the options, to the extent of exercise of the
options by eligible employees, shall be purchased on December 31 of the year in
which the Offer Date occurs (the "Purchase Date") or the earlier Special
Purchase Dates (as defined below) specified under Section 12(c) with respect to
certain

--------------------------------------------------------------------------------




retirees. To the extent options granted under the Plan are not exercised by the
Purchase Date, the options shall expire and be of no further force or effect.

        Options granted pursuant to the Plan in any calendar year shall give
each eligible employee the right to purchase shares of Common Stock at the
Purchase Price with payroll deductions up to 10 percent of eligible compensation
for which a payroll deduction percentage may be specified as further described
below. The maximum number of shares that can be purchased is the lesser of 2,000
shares or shares with a market value of $25,000 on the Grant Date.

        No options may be granted pursuant to the Plan that would allow an
employee's right to purchase shares under all stock purchase plans of the
Company and its subsidiaries, to which IRC section 423 applies, to accrue at a
rate that exceeds $25,000 of fair market value of shares (determined on the
Grant Date) for the calendar year in which the Grant Date occurs. For this
purpose, the right to purchase shares pursuant to an option accrues on the
Purchase Date or Special Purchase Date for certain retirees, if applicable.

        An employee may participate in the Plan with respect to all or a portion
of the shares covered by the option by submitting to the Company, on a form
supplied by the Company, a subscription and payroll deduction authorization. The
payroll deduction authorization will authorize the employing corporation to
deduct a specific amount from each of the employee's regular paychecks beginning
with the payroll period after which the payroll deduction authorization was
submitted and continuing until the last payroll period before the Purchase Date
or until the employee amends or terminates the payroll deduction authorization.
With respect to each applicable pay period, an employee who receives a base
salary may specify a payroll deduction percentage that is at least 1 percent and
not greater than 10 percent of such employee's base salary for the pay period,
and a non-salaried employee may specify a payroll deduction percentage that is
at least 1 percent and not greater than 10 percent of the employee's
straight-time component of total wages for all hours worked up to 40 hours in a
weekly pay period, or up to an equivalent number of hours if the pay period is
other than weekly. After an employee has begun participating in the Plan by
initiating payroll deductions, the employee may change the authorized payroll
deduction percentage at each pay period, and the change will be effective in the
next payroll period. An employee may suspend the deduction at any time, and the
suspension will be effective in the next payroll period after the deduction is
suspended. Accumulated deductions will be refunded, without interest, within
30 days upon written request. After suspension, deduction may be resumed, but
not until at least one month after the deduction was suspended. If an employee's
employment with the Company is terminated before the Purchase Date, other than
on account of death or retirement, accumulated payroll deductions will be
refunded, without interest, within 30 days. On termination due to death or
retirement, the retiree or representative of the estate of the deceased
employee, if applicable, may elect to have the accumulated payroll deductions
refunded as described above. Otherwise, the accumulated amount will be used to
purchase shares as described below.

        6.    Purchase of Shares.    All amounts withheld from an employee's pay
pursuant to Section 5 shall be credited to an account established for the
employee under the Plan (the "employee's account"). No interest will be paid on
the accounts. The total amount credited to an employee's account on the Purchase
Date, or the Special Purchase Date described below for certain retired
participants, if applicable, will be used to purchase full and fractional shares
under the Plan, subject to the applicable limits on available shares. If the
total amount in any employee's account, or the aggregate of all employees'
accounts, would purchase shares in excess of the applicable limits, the excess
will be refunded to the employees affected by the limits.

        7.    Purchase Price.    The price at which a share of Common Stock may
be purchased pursuant to the Plan shall be specified by the Board of Directors
at the time of option grant, but shall not be less than the lower of
(i) 85 percent of the fair market value of a share of Common Stock for the Grant
Date, or (ii) 85 percent of the fair market value of a share of Common Stock for
the Purchase Date.

2

--------------------------------------------------------------------------------




Unless otherwise specified by the Board of Directors, the fair market value of a
share of Common Stock shall be the Closing Price of a share of Common Stock as
shown on the New York Stock Exchange Composite Transactions Listing for such
date, as published in The Wall Street Journal. In the event that the Common
Stock is no longer listed on the New York Stock Exchange or the price is no
longer shown on the New York Stock Exchange Composite Transactions Listing, then
the Board of Directors or the Committee shall substitute a comparable source of
closing price information.

        8.    Delivery and Custody of Shares.    Full and fractional shares
determined as of the Purchase Date will be credited to each employee's account
within 30 days after the Purchase Date. Shares purchased by employees pursuant
to the Plan shall be held by the Bank of New York or a successor custodian
approved by the Board of Directors (the "Custodian"). By appropriate
instructions to the Custodian on forms to be provided for the purpose, an
employee may obtain transfer into the employee's own name of all or part of the
whole shares held by the Custodian for the employee's account, and delivery of
those shares to the employee. Any fractional shares held by the Custodian for
the employee's account will be settled for cash. Upon an employee's written
request to the Custodian, all or part of the employee's full and fractional
shares credited to an employee's account shall be sold by the Custodian's
discount brokerage company in accordance with the twice-weekly or other
established schedule for sale of such shares. The employee shall pay the
brokerage company's charge for such sale.

        9.    Records and Statements.    The Company shall keep records of
payroll deductions during the year and transmit the records to the Custodian
after the Purchase Date. Each employee shall receive a quarterly statement
within 30 days after the end of each quarter which shows the share value and
activity in the employee's account. Participants will be furnished such other
reports and statements, and at such intervals, as the Board of Directors shall
determine from time to time.

        10.    Expenses of the Plan.    The Company will pay all expenses,
except brokerage fees on sales of shares, incident to operation of the Plan,
including costs of record keeping, accounting fees, legal fees, commissions and
issue or transfer taxes on purchases pursuant to the Plan.

        11.    Rights Not Transferable.    Rights to purchase shares under this
Plan shall not be transferable or assignable by the employee except by will or
by the laws of descent and distribution of the state or country of the
employee's domicile at the time of death and shall be exercisable during the
employee's lifetime only by the employee.

        12.    Limitations on Rights to Purchase Shares.    

        (a)   Except as provided in Sections 12(b) and 12(c) of the Plan, no
shares may be purchased under the Plan unless the purchaser is employed by the
Company or a Participating Subsidiary on the Purchase Date and shall have been
so employed continuously since the Grant Date.

        (b)   If the employee's employment by the Company or a Participating
Subsidiary is terminated by death, any shares available for purchase by the
employee may be purchased on the Purchase Date. To the extent shares available
for purchase by a deceased employee are not purchased on the Purchase Date, all
further rights to purchase shares pursuant to the offering shall cease and
terminate.

        (c)   If the employee's employment by the Company or a Participating
Subsidiary is terminated by retirement on or before September 30, in the year in
which the Grant Date occurs, any shares available for purchase by the employee
may be purchased on the last business day of the second full calendar month
after the month in which the employee's retirement date occurs (the "Special
Purchase Date"). To the extent shares available for purchase by an employee
retiring on or before September 30, in the year in which the Grant Date occurs,
are not purchased on the Special Purchase Date, all further rights to purchase
shares pursuant to the offering shall cease and terminate, and accumulated
deductions will be refunded.

3

--------------------------------------------------------------------------------






        If an employee's employment by the Company or a Participating Subsidiary
is terminated by retirement after September 30, in the year in which the Grant
Date occurs, any shares available for purchase by the employee may be purchased
on the Purchase Date. To the extent shares available for purchase by an employee
retiring after September 30, in the year in which the Grant Date occurs are not
purchased on the Purchase Date, all further rights to purchase shares pursuant
to the offering shall cease and terminate.

        For purposes of this provision, retirement means termination of
employment on or after the normal retirement date under the Precision Castparts
Corp. Retirement Plan (age 65 at January 1, 1998).

        13.    Dividends and Other Distributions.    Dividends and other
distributions, if any, on shares held by the Custodian shall be paid to the
Custodian and held by it for the account of the respective employees entitled to
them. Cash dividends or distributions paid to the Custodian shall be reinvested
in Company shares in proportion to the number of shares held in the employees'
accounts. Dividends and other distributions, if any, on shares held directly by
employees shall be issued currently to the employees entitled to them.

        14.    Voting and Shareholder Communications.    In connection with
voting on any matter submitted to the shareholders of the Company, the Custodian
shall vote the shares it holds for each employee's account in accordance with
instructions from the employee or, if requested by an employee, shall furnish to
the employee a proxy authorizing the employee to vote the shares. Copies of all
general communications to shareholders of the Company shall be sent to employees
participating in the Plan. Share voting shall apply to shares held in accounts
beginning in the calendar year after the Purchase Date.

        15.    Responsibility.    Neither the Company, its Board of Directors,
any Participating Subsidiary, nor any officer or employee of any of them shall
be liable to any employee under the Plan for any mistake of judgment or for any
omission or wrongful act unless resulting from willful misconduct or intentional
misfeasance.

        16.    Conditions and Approvals.    The obligations of the Company under
the Plan shall be subject to compliance with all applicable state and federal
laws and regulations, the rules of any stock exchange on which the Company's
securities may be listed, and the approval of federal and state authorities or
agencies with jurisdiction in the matter. The Company shall use its best efforts
to comply with such laws, regulations, and rules and to obtain required
approvals.

        17.    Amendment of the Plan.    The Board of Directors may from time to
time amend the Plan in any and all respects, except that without the affirmative
vote of the holders of a majority of the shares of the Company voting on the
amendment at a validly held meeting of shareholders, the Board of Directors may
not (a) increase the number of shares reserved for the Plan (except for
adjustments in the event of stock dividends, stock splits, combinations of
shares, recapitalizations, or other changes in the outstanding Common Stock),
(b) extend the term of the Plan, (c) decrease the purchase price of shares
offered pursuant to the Plan, (d) materially increase benefits accruing to
employees under the Plan, or (e) materially modify eligibility requirements
under the Plan.

        18.    Termination of the Plan.    The Plan shall terminate when all of
the shares reserved for purposes of the Plan have been purchased, or
December 31, 2007, whichever is earlier, provided that the Board of Directors in
its sole discretion may at any time terminate the Plan without any obligation on
account of such termination, except that such termination shall not affect
outstanding rights to purchase shares. With the consent of the shareholders,
additional Common Stock may be reserved for the Plan or the Plan may be
readopted. Notwithstanding anything in the Plan to the contrary, in the event of
a change in control of the Company, if the Board of Directors determines that
the operation or administration of the Plan could prevent participating
employees from obtaining the benefit of the

4

--------------------------------------------------------------------------------




timely exercise of their options under the Plan, the Plan may be terminated in
any manner deemed by the Board of Directors to provide equitable treatment to
participating employees. Equitable treatment may include, but is not limited to,
(i) the setting by the Board of Directors of an interim purchase date or
(ii) the payment to each participating employee of the amount of contributions
standing to such participating employee's account as of the date of the change
in control, plus, except in the case of a participating employee who is subject
to Section 16(b) of the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), an additional amount equal to the product of (A) the number of
full shares of Common Stock that could have been purchased for the participating
employee immediately prior to the change in control with the contributions
standing to such participating employee's account as of the date of the change
in control at the purchase price (determined under Section 7) as of the Grant
Date (the "Purchase Price") and (B) the excess, if any, of the highest price
paid per share of Common Stock in connection with the change in control of the
Company over the Purchase Price.

        For purposes of the Plan, a "change in control" of the Company shall
have occurred if:

        (a)   any "person," as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, or any company owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing more than 20 percent of
the combined voting power of the Company's then outstanding securities;

        (b)   during any period of two consecutive years (not including any
period prior to the execution of this Agreement), individuals who at the
beginning of such period constitute the Board of Directors, and any new director
(other than a director designated by a person who has entered into an agreement
with the Company to effect a transaction described in clause (a), (c) or (d) of
this section) whose election by the Board of Directors or nomination for
election by the Company's shareholders was approved by a vote of at least
two-thirds (2/3) of the directors then still in office who either were directors
at the beginning of the period or whose election or nomination for election was
previously so approved, cease for any reason to constitute at least a majority
thereof;

        (c)   the shareholders of the Company approve a merger or consolidation
of the Company with any other company, other than (1) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50 percent of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
"person" (as hereinabove defined) acquires more than 20 percent of the combined
voting power of the Company's then outstanding securities; or

        (d)   the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company's assets.

        19.    Tax Withholding.    Each participant who has purchased shares
under the Plan shall immediately upon notification of the amount due, if any,
pay to the Company in cash amounts necessary to satisfy any applicable federal,
state and local tax withholding determined by the Company to be required. If the
Company determines that additional withholding is required beyond any amount
deposited at the time of purchase, the participant shall pay such amount to the
Company on demand. If the participant fails to pay the amount demanded, the
Company may withhold that amount from other amounts payable by the Company to
the participant, including salary, subject to applicable law.

        20.    Effective Date.    This Plan shall become effective January 1,
1998 (the "Effective Date") provided that it shall not become effective until it
has been approved by the affirmative vote of the holders of a majority of the
shares of the Company.

5

--------------------------------------------------------------------------------





QuickLinks


PRECISION CASTPARTS CORP. 1998 EMPLOYEE STOCK PURCHASE PLAN AS AMENDED AUGUST
13, 2003
